Opinion filed November 19, 2009




                                                 In The


   Eleventh Court of Appeals
                                          ____________

 Nos. 11-09-00200-CR, 11-09-00201-CR, 11-09-00202-CR, & 11-09-00203-CR
                               __________

                         BIANCA RENEE PINEDA, Appellant

                                                  V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 244th District Court

                                      Ector County, Texas

              Trial Court Cause Nos. A-35,556, C-36,291, D-35,608, & D-35,609


                            MEMORANDUM OPINION
       Bianca Renee Pineda has filed in this court motions to dismiss each of her appeals. The
motions are signed by both appellant and her attorney. The motions are granted, and the appeals are
dismissed.


November 19, 2009                                           PER CURIAM
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.